Polos, C.J. Claimant, an inmate of an Illinois penal institution, has brought this action to recover the value of certain items of personal property of which he was allegedly possessed while incarcerated. Claimant contends that the property in question was lost while in the actual physical possession of the State of Illinois, and that the State is liable as a bailee for the return of that property. Claimant complains that he was deprived of the possession of a stereo tape player. On cross examination, Claimant admitted that prison officials had found his stereo after the instant claim was filed, and had offered to return it to him, but that he refused to accept return of the item. As the property in question is no longer lost, and has been made available to Claimant, the Court finds that this claim has been rendered moot. It is therefore ordered that this cause be, and hereby is, dismissed.